Citation Nr: 1441721	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript for the hearing is associated with the Veteran's claims files.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA  and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted.

In September 2009, the Veteran filed a claim for an increased evaluation for his service-connected posttraumatic stress disorder (PTSD).

Records from the Social Security Administration (SSA) indicate that the Veteran claimed PTSD, high blood pressure, and right knee tendon/bone problems limited his ability to work because he was fired due to hearing sounds from the war in his mind and taking too long to accomplish tasks.  SSA determined that the Veteran was disabled as of April 2005 due to primary diagnosis of degenerative joint disease of the knees and secondary diagnosis of hypertension.  According to a March 2007 SSA function report, the Veteran stated that he spent his days trying not to think about what happened to him, had trouble focusing, and did not socialize because he did not like being around other people and was unable to get along with others.

In a November 2009 VA PTSD examination, the examiner noted the Veteran had a stroke and could not speak but could nod in response to questions, therefore, the examiner obtained a history of PTSD from the Veteran's wife that was verified by the Veteran.  The Veteran indicated that he was violent and physically abusive to his wife, had flashbacks to Vietnam, nightmares, heightened startle response, hypervigilance, avoidance of crowds and people, had survivor guilt and cried when thinking about it, and heavily drank and smoked marijuana since Vietnam.  The examiner noted that the Veteran was chronically disabled from the stroke and PTSD, and could not do any activities of daily living.  The Veteran was casually groomed, his attitude was not unpleasant, eye contact was appropriate, he was mildly agitated, his judgment was impaired, his mood was anxious, there was no suicidal or homicidal ideation, he was violent, he threatened and hurt his wife, and was unable to work, irritable, and very angry.  The VA examiner provided GAF scores of 30 for PTSD, 50 for marijuana dependence, 50 for alcohol dependence, and 30 for status post stroke and opined that PTSD was characterized by history of flashbacks, nightmares, startling easily, hypervigilance, emotional numbness, serious anger, violence, and survivor guilt.

According to private treatment records from September 2009, the Veteran's wife stated that the Veteran's PTSD symptoms were severe and that he very easily lost his temper since Vietnam.

In a November 2009 statement, the Veteran's sister-in-law, L.L., reported the Veteran screamed and fought in his sleep, was physically abusive and angry with his wife and family, and drank alcohol because he told her it helped him escape issues with Vietnam.  L.L. remembered that the Veteran would leave home to go to work and end up drinking at a bar instead.

In a November 2009 statement from the Veteran's stepdaughter, C.S. reported the Veteran tried to cope with his depression by using alcohol and marijuana and that he was mentally and physically abusive as a result.  C.S. stated that the Veteran scared her and her children.  The Veteran's wife told C.S. that she would wake up at night with his hand around her neck and sitting as if he were shooting a gun.

In a VA Form 21-4129, request for employment information, Columbia Stone indicated that the Veteran was terminated from employment in July 2002 because he left an assignment without authorization.  A second employer, D.K., returned a VA Form 21-4129 indicating that the Veteran stopped working in tile installation in May 2005, due to lack of work.

A June 2010 VA treatment note indicates that the Veteran and his wife stated that the November 2009 examiner did not accurately account for the severity of his symptoms because the Veteran was alone and had difficulty communicating due to his stroke.  The Veteran's wife stated that his most intense symptom was anger; he frequently exploded with anger, was physically abusive, and had vivid nightmares.  The Veteran reported daily thoughts of Vietnam, difficulty sleeping, avoidance symptoms, and excessive alcohol and marijuana use.  The VA social worker found the Veteran well-oriented, alert, appropriately dressed, with coherent speech, logical thought process, euthymic mood, appropriate affect, judgment and insight intact, with no evidence of hallucinations, paranoia, delusions, mania, anxiety, suicidal or homicidal ideation, or cognitive deficits.  The Veteran was assigned a GAF score of 30 for his PTSD and the VA social worker opined that the Veteran had severe and intrusive symptoms of PTSD due to severe sleep disturbances, night terrors, nightmares, avoidance, excessive drinking and marijuana use, detachment, foreshortened future, anger, violence toward wife, and estrangement from siblings and his son.

In an August 2010 VA examination, the Veteran reported good relationships with family and friends, substance use during and since Vietnam, inability to relate to others with no social relationships or leisure activities.  The examiner observed the Veteran as socially avoidant and withdrawn but opined that it appeared to be due to an inability to communicate.  The Veteran was somewhat anxious, confused at times, with significantly impaired thought processes and memory, poor attention and concentration, and he was not oriented to time, person, or place.  The examiner indicated that the Veteran's stroke impaired his cognitive functions, attention, concentration, memory, ability to speak, orientation, and opined that it was not possible to ascertain if the Veteran still experienced symptoms of PTSD.  The VA examiner stated that the Veteran was most likely expressing some of the distress he had prior to his stroke but could not communicate it, it did not appear that the majority of his current symptoms were due to PTSD, and it was not possible to clarify the severity of PTSD symptoms.  The VA examiner assigned a GAF score of 45 and reiterated that due to the severity of the stroke, it was not possible to give a GAF score for PTSD symptoms alone.  The examiner reviewed the Veteran's history prior to the stroke and found that PTSD symptoms caused reduced reliability and productivity; the examiner opined that it was possible that some of those symptoms had lifted but also possible that some symptoms were exacerbated and that there was "not enough information available or techniques available within the psychological community at this time, to weed out exactly how much of this individual's difficulties are due to PTSD and how much are purely stroke related."

In a February 2011 letter, the Veteran's wife, alleged that the August 2010 VA examiner only spent ten minutes examining the Veteran and argued that that was not enough time to properly evaluate him.  She noted that the Veteran's PTSD had worsened within the past five years, his violence returned, he threw their cat across a glass table, and had mood swings, hallucinations, and nightmares about Vietnam.  She reported that the Veteran threatened people he perceived were Asian, stating that he wanted, "to kill them as he was taught to do while in the Army." 

A November 2011 VA examination report reflects diagnoses of PTSD and secondary alcohol abuse, each assigned a GAF score of 45, that caused occupational and social impairment with reduced reliability and productivity.  The Veteran stated he was extremely isolated, and had fair to poor relationship with wife, with prior physical abuse turned into mostly verbal and emotional abuse after his stroke, and poor relationship with his family.  The Veteran symptoms included poor anger control, nightmares, depressed mood, flashbacks, re-experiencing trauma, detachment, sleep disturbance, memory loss for names of close relatives, occupation, or own name, disorganized thought, disturbances in motivation and mood, and poor relationships.  The examiner opined that the Veteran had severely impaired social skills, communication skills, and physical limitations that rendered him unable to sustain gainful employment with a stroke in 2007 or 2008 and severe and pervasive PTSD symptoms and related symptoms of chronic alcohol abuse.

In a February 2012 Board hearing, the Veteran stated his PTSD symptoms prevented him from functioning.  He reported that he walked off a worksite in 2005, because he was angry and did not seek further employment because he was afraid to be around people.  He stated that he wanted to hurt people and moved out of state because he was afraid of what he would do.  The Veteran's wife, L.C., stated that she noticed a change in his behavior in 2005, that he was violent, threw her and other things across the room for no reason, had nightmares, was a "loner," and would start fights with other people.  She stated she feared for her own safety because of his behavior.  The Veteran stated he had suicidal ideation.  The Veteran's representative noted that although the Veteran had a stroke, his severe symptoms were present prior to the stroke and argued that a 2009 VA examiner was wrong in attributing the Veteran's severity of symptoms to the stroke because his mental health symptoms were already well documented and the residuals of the stroke can exist along with the PTSD.  

The Board finds the foregoing VA examination reports are inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA provides an examination, that examination must be adequate).  The November 2009 VA examiner opined that the Veteran was unable to work but it is unclear whether the opinion was based on the Veteran's PTSD, marijuana dependence, alcohol dependence, status post stroke, or a combination of the diagnosed conditions.  An August 2010 VA examiner failed to account for all pertinent evidence of record when opining that it was not possible to identify whether the Veteran had current symptoms of PTSD or to differentiate PTSD symptoms from symptoms of stroke.  Specifically, the August 2010 VA examiner did not take into account a July 2010 VA treatment note indicating that the Veteran's symptoms of PTSD included severe sleep disturbances, night terrors, nightmares, avoidance, excessive drinking and marijuana use, detachment, foreshortened future, anger, violence toward wife, and estrangement from siblings and his son.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (requiring an opinion to clearly consider "all procurable and assembled data" when determining that a conclusion cannot be reached without resort to speculation).  Further, a November 2011 VA examiner found the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity but also opined that the Veteran was unable to sustain gainful employment due to stroke, PTSD, or related chronic alcohol abuse.  Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

Moreover, the issues of entitlement to service connection for substance abuse as secondary to the service-connected PTSD and entitlement to service connection for residual of a stroke as secondary to substance abuse are raised by the record and must be developed and adjudicated before the Board decides the issues on appeal.

As the case must be remanded for the foregoing reasons, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from October 2013 to the present.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran with appropriate notice in response to the claims for secondary service connection for substance abuse and residuals of a stroke and undertake all indicated development in response to the claims, to include obtaining medical opinions addressing whether the substance abuse was caused or permanently worsened by the service-connected PTSD and whether the stroke is etiologically related to the substance abuse.  It should then adjudicate the claims and inform the Veteran of his appellate rights with respect to the 
decisions on the claims. 

2. Undertake appropriate development to obtain a copy of any outstanding records pertinent to the issues on appeal, to include records from the Fayetteville VAMC and Pahrump Community Based Outpatient Clinic for the time period from October 2013 to the present.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the service-connected psychiatric disability and the impact of the psychiatric disability and other service-connected disabilities on the Veteran's employability.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide a full description of any effects the service-connected psychiatric disability may have on occupational functioning and daily activities

To the extent possible, the examiner should distinguish the symptoms of and impairment due to the service-connected psychiatric disability from the symptoms of and impairment due to non service-connected disability.   

In addition, the examiner should be requested to provide an opinion as to whether the Veteran's service-connected psychiatric disability is sufficient by itself or in combination with his other service-connected disabilities to preclude the Veteran from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



